          Case 1:19-cv-00608-LY Document 109 Filed 11/10/20 Page 1 of 12




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

 CAMRON SNEED,                                §
                                              §
                Plaintiff,                    §
                                              §
                                              §
 v.                                           §   C.A. NO.: 1:19-cv-608
                                              §   Jury Trial
 AUSTIN INDEPENDENT                           §
 SCHOOL DISTRICT,                             §
                                              §
                Defendant.                    §

                   PLAINTIFF’S 1st Amended EXPECTED TRIAL EXHIBIT LIST

        Plaintiff, Camron Sneed, submits the following list of trial exhibits. Plaintiff

 reserves the right to amend or supplement this list, or withdraw any exhibit listed.


                                                                     O       O          A
                                                                     F       B          D
EX.                                                                  F       J          M
NO.                             DESCRIPTION                          E       E          I
                                                                     R       C          T
                                                                     E       T
                                                                     D
           I.      PLAINTIFF’S EXPECTED EXHIBIT LIST

P-1   Jan. 7, 2016; FFA By-Laws for Fall 2016-Spring 2017
      semesters; does not address racial slurs or epithets at all.
      (MSJ 40; AISD 0723-726)
P-2   Dec. 16, 2016 FFA Meeting with Ms. Leos and Mr. Trevino
      (Def. MSJ. Ex. 16);
P-3   Dec. 15 & 16, 2016 @ 7:02 am; email from Pamela Parks to
      Susan Leos & Shapiro discussing incident at farm; being

 PLAINTIFF’S EXPECTED TRIAL EXHIBIT LIST
                                              1
          Case 1:19-cv-00608-LY Document 109 Filed 11/10/20 Page 2 of 12




                                                                      O   O   A
                                                                      F   B   D
EX.                                                                   F   J   M
NO.                            DESCRIPTION                            E   E   I
                                                                      R   C   T
                                                                      E   T
                                                                      D
       called ‘nigger’, discrimination based upon race; racial
       tensions and verbal abuse. (MSJ 12 AISD 0010-12)
P-4    Oct. 17, 2017; emails between Pamela Parker, Shelby Fisher
       (now Stephens), Susan Leos and Amber Dickinson about
       farm concerns - about barn student and animal safety at
       the barn; racial slurs. (AISD 0030-0041)
P-5    Oct. 19, 2017; emails from Parks to Robinson “concerned
       about more than just what happens at the farm” (MSJ 42;
       AISD 0057)
P-6    Oct. 20, 2017; email from Parks to Robinson discussing
       racism. (MSJ 42; AISD 0056)
P-7    Oct. 31, 2017 at 10:30 am; emails between Pamela Parks
       and Dr. Shapiro noting mother is the only African American
       mother in the FFA Board, and Camron is the only black
       student in FFA; incident where someone took a white feed
       bag and hung it from a noose. (AISD 0076-77)
P-8    Dec. 7, 2017; Email from Robinson to McGraw, Leos and
       Dickinson noting concern from Caron Sneed & Pamela
       Parks that Gamblin “always makes a lot of racial slurs and
       using the “n-word”. They are getting away with it so it
       continues. You can hear him say it from a distance. He talks
       like that often. Mother is concerned about a racially
       charged situation. (AISD 0443)
P-9    Dec. 7, 2017 @7:38 pm; emails to and from Nate Robinson,
       Dickinson, McGraw, Leos about “Incident Regarding Racial
       Slurs”. (MSJ 22; AISD 0445)
P-10   Dec. 7, 2017; phone call from Pamela Parks regarding Will
       Gamblin’s language: “mouth has gotten really bad” 9he
       said noodle nigger) (MSJ 36; AISD 0091)
P-11   Dec. 11, 2017; emails between McGraw, Robinson and Leos
       regarding Gamblin using the _n word”; admits he uses it
       with friends in FFA. McGraw states she was meeting with

 PLAINTIFF’S EXPECTED TRIAL EXHIBIT LIST
                                              2
          Case 1:19-cv-00608-LY Document 109 Filed 11/10/20 Page 3 of 12




                                                                      O   O   A
                                                                      F   B   D
EX.                                                                   F   J   M
NO.                            DESCRIPTION                            E   E   I
                                                                      R   C   T
                                                                      E   T
                                                                      D
       Gamblin.
P-12   Dec. 12, 2017; emails regarding “racial slurs” to and from
       Parks & Robinson regarding targets or victims of racism.
       (MSJ 23; AISD 0088-89)
P-13   Dec. 12, 2017; school tracking record for William Gamblin
       by Stephanie McGraw (campus administrator) noted
       meeting with Gamblin and his parents about the “n-word”;
       threatened consequences. (MSJ 22; AISD 0980)
P-14   Dec. 12, 2017 Service Tracking Record for William Gamblin
       (Def. MSJ Exh. 22);
P-15   Dec. 2017, Emails (McGraw/Robinson) Regarding “Racial
       Slurs” (Def. MSJ Exh. 23);
P-16   2017/2018 Bowie HS Barn Rules, Ms. Fisher and Dickinson
       (Def. MSJ Exh. 24);
P-17   May 9, 2018 Letter To FFA Parents from D. Shapiro (Def.
       MSJ Exh. 25);
P-18   April 5 , 2018; emails between Parks and Hendrix regarding
       “hurtful and frightening interactions”. (MSJ 27; AISD 0177)
P-19   April 10, 2018 FFA Alumni Board Meeting (Def. MSJ Exh.
       26).
P-20   April 11, 2018 emails form Parks to Palacios regarding
       following chain of command for two years, The AG
       teachers, Susan Leos, Dr. Shapiro, Mark Robinson, in 2017
       Traci Hendrix (recently) wanting to talk to Cruz about
       incident her family has gone through. For over 2 years she
       was advices by all noted not to talk to Dr. Cruz (who is the
       Tile VI Coordinator). (MSJ 28; AISD 0004)
P-21   April 12, 2018; email from Parks to Hendrix discussing
       “racial tension” and continuous discriminatory language;
       requesting a meeting with Dr. Cruz. (MSJ 27; AISD 0174-
       0175)
P-22   April 17, 2018; email from Parks to Palacios requesting

 PLAINTIFF’S EXPECTED TRIAL EXHIBIT LIST
                                              3
          Case 1:19-cv-00608-LY Document 109 Filed 11/10/20 Page 4 of 12




                                                                       O   O   A
                                                                       F   B   D
EX.                                                                    F   J   M
NO.                            DESCRIPTION                             E   E   I
                                                                       R   C   T
                                                                       E   T
                                                                       D
       meeting with Dr. Cruz (MSJ 28; AISD 0002)
P-23   Spring 2018 emails (Reeves, Hendrix, Robinson) “cultural
       awareness” (AISD 464-465) (Def. MSJ Exh. 27);
P-24   April 2018, Emails From Mrs. Parks-Sneed To Dr. Cruz (racial
       bullying) (Def. MSJ Exh. 28);
P-25   April 2018, Emails from Jacob Reach Re: Meeting (Def. MSJ
       Exh. 29);
P-26   April 2018, Emails To/From Robinson re: FFA conduct at
       banquet (Def. MSJ Exh. 30);
P-27   April 2018 emails with Rosa Palacios (AISD Exec. Asst. to Dr.
       Cruz) (Sneed 133-141)
P-28   May 2018 emails with Jacob Reach (AISD) (Sneed 206)
P-29   May 2018 emails to Mr. Robinson (Sneed 230-231)
P-30   May 2018 emails with Rosa Palacios, Dr. Shapiro, Mark
       Robinson (Sneed 327-242)
P-31   May 2018 emails with Rosa Palacios (Sneed 286-288)
P-32   May 14, 2018; FFA meeting; noting racial epithets. (MSJ 31;
       AISD 0215-0217)
P-33   May 18, 2018; emails between Parks, Robinson and Shapiro
       noting experience of bullying and racism with which I have
       had the misfortune of witnessing personally.” (MSJ 30;
       AISD 0061)
P-34   May 21, 2018; Emails to and from Parks, Robinson, Shapiro,
       and Charles Sneed & Camron Sneed that Camron was in the
       AG room and the same group of boys were using the “n-
       word” – same group of boys that were involved in racial
       comments to Camron; commenting boys feel comfortable
       enough to do this “I read all your intentions for the
       upcoming year, and prior to you (Robinson) becoming
       Principal this year (2017-18)I heard similar plans from the
       year before, but this year has not been better.” (MSJ 30;
       AISD 0059)

 PLAINTIFF’S EXPECTED TRIAL EXHIBIT LIST
                                               4
          Case 1:19-cv-00608-LY Document 109 Filed 11/10/20 Page 5 of 12




                                                                       O   O   A
                                                                       F   B   D
EX.                                                                    F   J   M
NO.                            DESCRIPTION                             E   E   I
                                                                       R   C   T
                                                                       E   T
                                                                       D
P-35   May 21, 2018 Declaration of Amber Dickinson, paragraph
       7. Teacher informed teacher de la Rosa that Pamela Parks
       bad contacted Robinson that a group of students were
       using slurs in the FFA classroom; as a result Ms. Stephens
       (FFA Advisor) and she created a policy for FFA students
       regarding language. (Where is the policy? The evidence of
       the investigation?) (MSJ 17; AISD 0442)
P-36   May 22, 2018; email from Carla De La Rosa to Robinson
       noting she met with Camron and had her write a statement
       this is noteworthy because no one else had ever done this
       even though their own policies and procedures required a
       statement.(MSJ 32; AISD 0259)
P-37   May 23, 2018 email between Charles Sneed, Principal
       Robinson and Dr. Shapiro discussing continuous issues of
       concerns of racial slurs in the AG classrooms and FFA
       (nigger); says “I would like to know where you are at
       regarding incident of racial slurs directed to Cameron in the
       classroom by Will Gamblin… wasn't he supposed to be
       punished if he did it again…. Moreover, Cameron does not
       feel her mother in every time she hears racial comments
       because it has become the norm” discusses that Cameron
       should not have to manage this environment the last
       year.(MSJ 33; AISD 0079-0082)
P-38   May 23, 2018 email to Robinson/Shapiro (racism “norm”)
       (AISD 0078 –82).
P-39   May 24, 2018 at 4:32 PM emails from Robinson to Charles
       Sneed admitting students have been admonished for racial
       slurs (but see his deposition where he says none of the
       complaints dealt with race and require reporting to the
       Title 6 Coordinator (Dr. Cruz)); he also commented that the
       teachers are creating a master plan to identify
       consequences for repeated use of inappropriate language.

 PLAINTIFF’S EXPECTED TRIAL EXHIBIT LIST
                                               5
          Case 1:19-cv-00608-LY Document 109 Filed 11/10/20 Page 6 of 12




                                                                      O   O   A
                                                                      F   B   D
EX.                                                                   F   J   M
NO.                            DESCRIPTION                            E   E   I
                                                                      R   C   T
                                                                      E   T
                                                                      D
       (MSJ 33; AISD 0079-80)
P-40   May 24, 2018 at 6:12 PM; email from Charles Sneed
       Robinson copying wife regarding having spoken with
       Robinson previously that the same group of kids was
       making racist comments. He says he has previously gone
       to Leos and Trevino and that did not help last year; this is
       the same behavior; won’t be intimidated into leaving.
       (MSJ 33; AISD 0078-79)
P-41   May 31, 2018; requesting no racist behavior towards
       Camron. (MSJ 27; AISD 0280)
P-42   Sept. 13, 2018 – phone records; aware of incident at farm
       yesterday; someone draw male genitalia on her feed
       container and carved it into the scoop as well. (AISD 0097)
P-43   Sept. 13, 2018 emails from Charles Sneed to Amber
       Dickinson and Shelby Stevens that “we have witnessed the
       disrespect and disregard for teachers, the farm and school
       for now our third year…when complaining she runs the risk
       of retaliation… want to be sure her property and animals
       are kept safe” see attachment of feed scoop inside her feed
       barrel with an inappropriate carving of male genitalia “We
       encourage Cameron not to go on the farm alone.” (MSJ 36;
       AISD 0085)
P-44   Sept. 13, 2018; email from Kyle Rhorer to Robinson re
       trespassing incident. (MSJ 37; AISD 0287)
P-45   Sept. 14, 2018; email from Robinson to Kylee Rhorer coping
       SRO and Stephens about trespass warning. (MSJ 37 AISD
       0285)
P-46   Sept. 14, 2018; email to Robinson from Kylee Rhorer
       defending herself regarding the trespass warning. (MSJ 37
       AISD 0286)
P-47   Sept. 15, 2018 Kylee Rhorer seen at farm. (MSJ 35; AISD
       0227)

 PLAINTIFF’S EXPECTED TRIAL EXHIBIT LIST
                                              6
          Case 1:19-cv-00608-LY Document 109 Filed 11/10/20 Page 7 of 12




                                                                       O   O   A
                                                                       F   B   D
EX.                                                                    F   J   M
NO.                            DESCRIPTION                             E   E   I
                                                                       R   C   T
                                                                       E   T
                                                                       D
P-48   Sept. 15, 2018 Kylee Rhorer at farm, commenting on
       pictures. (This incident caused missed educational
       opportunities as it caused her to pull out of upcoming
       competition) (MSJ 35; AISD 0234)
P-49   Sept. 21, 2018; Instagram message from Robinson on
       September 13. 2018 giving Kylee Rhorer a criminal trespass
       warning from “your nigger loving ass”.) MSJ 35; AISD 0230-
       231)
P-50   Sept. 21, 2018; pictures of injured pigs. (MSJ 35; AISD 0230-
       231)
P-51   October 2018 emails re: Yasmin Wagner (AISD Board of
       Trustees) (AISD 021-24)
P-52   Oct. 17, 2018 @ 5:05 pm; email from Yasmin Wagner to
       Paul Cruz regarding email from Paul Parks.
P-53   Oct. 17, 2018 at 7:36 pm; email from Dr. Cruz to Dr.
       Shapiro, Jacob Roach, and M. Cavazos asking for an update
       (AISD 0437, 0441).
P-54   Oct. 18, 2018; email from Robinson to Leos, Gilman about
       email from Dr. Shapiro asking for bulleted list with a
       detailed response to actions taken. As you can see the
       complaint goes back years. (AISD 436); AISD October
       Response to Parks Complaint (AISD 0292-0305).
P-55   Dec. 07, 2018 Declaration of A Dickinson, noting she
       received a call from Pamela Parks who reported Gamblin
       used the word “nigger”; disciplinary meeting held with
       Gamblin’s parents, yet later that same day Gamblin was on
       the farm and another student yelled out the “n-word”.
       (MSJ 17, paragraphs 5&6)
P-56   Jan. 20, 2019; email between Robinson, Officer Kirkov and
       Steve Melton and Shapiro regarding complaint about
       “years of harassing behaviors”, that three students showed
       up at TC4S Auction with camouflage gear and excessive

 PLAINTIFF’S EXPECTED TRIAL EXHIBIT LIST
                                               7
          Case 1:19-cv-00608-LY Document 109 Filed 11/10/20 Page 8 of 12




                                                                    O   O   A
                                                                    F   B   D
EX.                                                                 F   J   M
NO.                            DESCRIPTION                          E   E   I
                                                                    R   C   T
                                                                    E   T
                                                                    D
       face paint. (AISD 0063-64)
P-57   Jan. 28, 2019; Phone call from Charles Sneed regarding the
       boys at the auction in camouflage and face paint that were
       intimidating Camron and made comments about leaving
       Bowie; Pamela Parks also called. (AISD 0102-107)
P-58   Oct. 10, 2019; email from Pamela Parks to Dickinson,
       Robinson; Charles Sneed is cc’d; FFA officer Ashton that a
       fellow officer, Hannah, who were harassing Camron at a
       meeting regarding the pending litigation and that,
       essentially it was their belief that Camron was “making a
       big deal out of nothing”.
P-59   Sass-quatch Award (Def. MSJ Ex. 13);
P-60   DWQ Better Path Counseling and Consulting, PLLC
       (treatment records) (redacted)
P-61   DWQ Better Path Counseling and Consulting, PLLC (billing
       records)(redacted)
P-62   DWQ Glasshouse Effect Psychotherapy (treatment
       records)(redacted)
P-63   DWQ Glasshouse Effect Psychotherapy (billing
       records)(redacted)
P-64   School Board Policy FFH (REGULATION) FREEDOM FROM
       DISCRIMINATION, HARASSMENT
       AND POLICY (D MSJ Ex. 8, Pl. Ex. D);
P-65   School Board Policy FFH (LEGAL); FREEDOM FROM
       DISCRIMINATION, HARASSMENT AND RETALIATION (Pl.
       Exh. B);
P-66   School Board Policy FFH (LOCAL); FREEDOM FROM
       DISCRIMINATION, HARASSMENT AND RETALIATION (Pl.
       Exh. C);
P-67   School Board Policy FFH (EXHIBIT); FREEDOM FROM
       DISCRIMINATION, HARASSMENT AND RETALIATION (Pl.
       Exh. E);

 PLAINTIFF’S EXPECTED TRIAL EXHIBIT LIST
                                             8
          Case 1:19-cv-00608-LY Document 109 Filed 11/10/20 Page 9 of 12




                                                                   O   O   A
                                                                   F   B   D
EX.                                                                F   J   M
NO.                            DESCRIPTION                         E   E   I
                                                                   R   C   T
                                                                   E   T
                                                                   D
P-68   Dear Colleague Letter, U.S. Department of Education,
       Office of Civil Rights (July 25, 2000).
P-69   Dear Colleague Letter, U.S. Department of Education,
       Office Of Civil Rights (October 26, 2010);
P-70   Clarifying Letter from US Department of Education
       (October 26, 2010);
P-71   Guiding Principles- A Resource Guide For Improving School
       Climate And Discipline, U.S. Department of Education,
       January 2014;
P-72   Department of Education, Racial Incidents and
       Harassment Against Students at Educational Institutions,
       59 Fed. Reg. 11448 (1994).
P-73   Guidelines On Bullying, Texas Association Of School
       Boards (2008);
P-74   Guidelines On Bullying, Texas Association Of School
       Boards (2012);
                           II. PLAINTIFF MAY OFFER
P-75   Dr. Craig Shapiro Deposition (D MSJ Ex. 6);
P-76   Dr. Cruz Deposition (Pl. Supp., Exh. 1);
P-77   Camryn Sneed Deposition (D MSJ Ex. 1);
P-78   Charles Sneed Deposition (D MSJ Ex. 2);
P-79   Pamela-Parker Sneed Deposition (D MSJ Ex. 3);
P-80   Mark Robinson Deposition (D MSJ Ex. 4);
P-81   Susan Leos Deposition (D MSJ Ex. 5);
P-82   Mark Robinson, Declaration (D MSJ Ex. 7);
P-83   Susan Leos Declaration (D MSJ Ex. 10);
P-84   Oct. 2017 Police Report (Def. MSJ Ex. 20);
P-85   Officer Stephanie Kirkov, Declaration (Def. MSJ Ex. 14);
P-86   Amber Dickinson, Declaration (Def. MSJ Ex. 17);
P-87   Shelby Stephens, Declaration (Def. MSJ Ex. 18);
P-88   Oct. 2017 Farm Concerns (Def. MSJ Ex. 19);


 PLAINTIFF’S EXPECTED TRIAL EXHIBIT LIST
                                              9
         Case 1:19-cv-00608-LY Document 109 Filed 11/10/20 Page 10 of 12




                                                                    O   O   A
                                                                    F   B   D
EX.                                                                 F   J   M
NO.                            DESCRIPTION                          E   E   I
                                                                    R   C   T
                                                                    E   T
                                                                    D
P-89   May 4, 2018, Meeting To Discuss FFA (Def. MSJ Exh. 31);
P-90   5/22/18 Summary of Incident (De La Rosa to Robinson)
       (Def. MSJ Exh. 32)
P-91   September 15, 2018 APD Report about criminal mischief
       on farm (Def. MSJ Exh. 35);

P-92   Follow Up Emails on APD Report (Def. MSJ Exh. 36);
P-93   Emails To Kylee Rhorer on farm incident (Def. MSJ Exh.
       37);
P-94   Emails re: Kylee Rhorer on farm incident (Def. MSJ Exh.
       38);
P-95   Oct. 22, 2018 emails from Officer Kirkov on farm incidents
       (Def. MSJ Exh. 39);
P-96   DWQ South Austin Medical Clinic (treatment records)
P-97   December 2016 emails with Leos/Shapiro (Sneed 9-13)
P-98   October 2017 emails with Robinson (Sneed 56-60)
P-99   October 2017 emails with Leos/Shapiro (Sneed 74-77)
 P-    April 2018 emails with Traci Hendrix (AISD CTE
100    Coordinator) (Sneed 116-120)
 P-    May 2018 emails with Mr. Robinson (Sneed 255-258)
101
 P-    10/25/17 Meeting with Mr. Robinson (Sneed 394-396)
102
 P-    List of Ag problems including “racial slurs” (Sneed 401)
103
 P-    (AISD 967) – Diagram of James Bowie High School
104
 P-    Camron’s education file (AISD production)
105
 P-    Plaintiff reserves the right to introduce any portion of
106    documents produced in Discovery/Disclosure by the
       parties

 PLAINTIFF’S EXPECTED TRIAL EXHIBIT LIST
                                              10
         Case 1:19-cv-00608-LY Document 109 Filed 11/10/20 Page 11 of 12




                                                                     O     O   A
                                                                     F     B   D
EX.                                                                  F     J   M
NO.                            DESCRIPTION                           E     E   I
                                                                     R     C   T
                                                                     E     T
                                                                     D
 P-   Plaintiff reserves the right to introduce other exhibits for
107   purposes of cross examination and/or impeachment.



                                           Respectfully submitted,

                                           /s/ ANTHONY O’HANLON
                                           Anthony O’Hanlon
                                           Anthony O’Hanlon, P.C.
                                           State Bar No. 15235520
                                           Federal ID: 3122684
                                           Attorney and Counselor at Law
                                           Anthony O’Hanlon, P.C.
                                           111 South Travis Street
                                           Sherman, Texas 75090
                                           (903) 892-9133 (telephone)
                                           (903) 957-4302 (fax)
                                           aohanlon@somlaw.net
                                           ATTORNEY FOR PLAINTIFFS

                                           Martin Cirkiel
                                           CIRKIEL & ASSOCIATES, P.C.
                                           State Bar No. 00783829
                                           Fed. ID # 21488
                                           1901 E. Palm Valley Blvd.
                                           Round Rock, Texas 78664
                                           (512) 244-6658 [Telephone]
                                           (512) 244-6014 [Facsimile]
                                           marty@cirkielaw.com
                                           ATTORNEY FOR PLAINTIFFS



 PLAINTIFF’S EXPECTED TRIAL EXHIBIT LIST
                                              11
        Case 1:19-cv-00608-LY Document 109 Filed 11/10/20 Page 12 of 12




                                  CERTIFICATE OF SERVICE

       I hereby certify that on November 10, 2020, I hereby certify that a true and correct
copy of the above and foregoing document has been electronically served on all counsel
of record.

                                                 /s/ Anthony O’Hanlon
                                                  Anthony O’Hanlon




PLAINTIFF’S EXPECTED TRIAL EXHIBIT LIST
                                            12
